DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim 19 (now incorporated in claim 11 as amended) is allowable (see e.g. proceeding sections). Amended Claim 1 as well as claims 2-8 and 10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 08/04/2021, is hereby withdrawn and claims 1-8 and 10 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Benesh on 06/01/2022.

The application has been amended as follows: 
In the claims:
1.	(Currently amended) A method for facilitating supervision of individuals based on geofencing, the method comprising: 
receiving, using a communication device, at least one security parameter from at least one supervisor device associated with at least one supervisor; 
receiving, using the communication device, a geographical location from the at least one supervisor device; 
analyzing, using a processing device, the geographical location based on the at least one security parameter; 
generating, using the processing device, a geofence corresponding to a geographical area based on the analyzing; 
receiving, using the communication device, at least one supervisee data associated with a supervisee from at least one supervisee device; 
analyzing, using the processing device, the at least one supervisee data based on the geofence; generating, using the processing device, a supervision notification based on the analyzing of the at least one supervisee data; 
transmitting, using the communication device, the supervision notification to the at least one supervisor device; and 
storing, using a storage device, the at least one supervisee data and the supervision notification, wherein: 
the geofence is characterized by a geofence area corresponding to the geographical area, wherein the geofence comprises a plurality of geofence grid boxes associated with the geofence area, wherein each geofence grid box is characterized by a grid box geofence area of the geofence area, wherein the method comprises:
receiving, using the communication device, at least one grid parameter from the at least one supervisor device, wherein the processing device is further configured for: 
analyzing, using the processing device, the at least one grid parameter; 
determining, using the processing device, the grid box geofence area based on the analyzing of the at least one grid parameter; and 
generating, using the processing device, a number of geofence grid boxes based on the determining.

9.	(Canceled)

11.	(Currently amended) A system for facilitating supervision of individuals based on geofencing, the system comprising: 
	a communication device configured for:
receiving, using a communication device, at least one security parameter from at least one supervisor device associated with at least one supervisor; 
receiving, using the communication device, a geographical location from the at least one supervisor device; 
receiving at least one supervisor data associated with a supervisee from at least one supervisee device; and 
transmitting a supervision notification to the at least one supervisor device; 
a processing device configured for: 
analyzing the geographical location based on the at least one security parameter; 
generating a geofence corresponding to a geographical area based on the analyzing; 
analyzing the at least one supervisee data based on the geofence; and 
generating the supervision notification based on the analyzing of the at least one supervisee data; and 
a storage device configured for storing the at least one supervisee data and the supervision notification, wherein:
the geofence is characterized by a geofence area corresponding to the geographical area, wherein the geofence comprises a plurality of geofence grid boxes associated with the geofence area, wherein each geofence grid box is characterized by a grid box geofence area of the geofence area, wherein the communication device is further configured for receiving at least one grid parameter from the at least one supervisor device, wherein the processing device is further configured for: 
analyzing the at least one grid parameter; determining the grid box geofence area based on the analyzing of the at least one grid parameter; and 
generating a number of geofence grid boxes based on the determining. 

	19.	(Canceled)





Reasons for Allowance
Claims 1-8, 10-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 11, Randazzo teaches a system for facilitating supervision of individuals based on geofencing (see e.g. FIGS. 1-5), the system comprising: a communication device (one or more communication devices; see e.g. FIGS. 1-3d) configured for: receiving at least one parameter from at least one supervisor device associated with at least one supervisor (receiving one or more parameters, i.e. management information including notification activation information, from a master device associated with a master user; see e.g. FIGS. 3b-3d and para. [0046-47]); receiving a geographical location from the at least one supervisor device (the received management information comprises a geographical restriction; see e.g. para. [0011] and [0015]); receiving at least one supervisee data associated with a supervisee from at least one supervisee device (one or more data associated with remote mobile device[s] or controlled device[s] 140 is received from the remote mobile device[s] or the controlled device[s] 140; see e.g. FIGS. 3b and 3c); and transmitting a supervision notification to the at least one supervisor device (a notification is transmitted to master user or master user device 110; see e.g. FIG. 3c and 3d); a processing device (the remote device 140 as well as the servers 130 comprises one or more processing devices) configured for: analyzing the geographical location based on at least one security parameter (the received management information, which comprises location information as discussed earlier, is at least partly analyzed/processed at the server 130 as well as the remote device[s] 130 upon receiving the management information; se e.g. para. [0081-82]); generating a geofence corresponding to a geographical area based on the analyzing (the management information includes a geographic boundary, see e.g. para. [0014], which means the remote mobile device/the controlled device or the remote servers can generate a geofence corresponding to a geographical area based on the analyzing of the received management information); analyzing the at least one supervisee data based on the geofence (one or more data associated with the remote device[s] is analyzed based on the defined boundary or geofence; see e.g. para. [0014] and [0061]); and generating the supervision notification based on the analyzing of the at least one supervisee data (a notification, a restriction or both can be outputtped based on the analyzing of one or more data associated with the remote device[s]; see e.g. FIGS. 3a-3d, para. [0014-15], [0049-50] and [0061]); and a storage device configured for storing the at least one supervisee data and the supervision notification (the master device, the server and the remote mobile device at least comprise a storage device wherein the one or more of these storage device[s] can, at least temporarily, store the notification [since the notification is generated by the remote device[s] and sent to servers and eventually the master user device] or data associated with the remote device[s] i.e. location information [see e.g. para. 0014, ], time information [see e.g. para. 0015], movement information [see e.g. para. 0055], and so forth).
However, the prior art references do not teach the claimed “geofence is characterized by a geofence area corresponding to the geographical area, wherein the geofence comprises a plurality of geofence grid boxes associated with the geofence area, wherein each geofence grid box is characterized by a grid box geofence area of the geofence area, wherein the communication device is further configured for receiving at least one grid parameter from the at least one supervisor device, wherein the processing device is further configured for: analyzing the at least one grid parameter; determining the grid box geofence area based on the analyzing of the at least one grid parameter; and generating a number of geofence grid boxes based on the determining”.
Claims 1-8, 10, 12-18 and 20 are allowed as well for at least comprising claim subject matter which is the same or similar in scope of the allowable claim subject matter of claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/              Primary Examiner, Art Unit 2688